FLETCHER, Judge
(dissenting):
A majority of the Court set the tenor of the law in United States v. Grostefon, 12 M.J. 431 (C.M.A.1982). In United States v. Hullum, 15 M.J. 261 (C.M.A.1983), there was no Grostefon question as either I or my Brother, Judge Cook, perceived it. Accordingly, United States v. Hullum, supra, is not precedent for the matter before us.
My understanding of the situation presented in United States v. Hullum, supra at 269 (Fletcher, J., concurring in the result), was that the record itself gave rise to matters which should have been called to the court’s attention so that the Court of Military Review could properly
affirm only such findings of guilty, and the sentence or such part or amount of the sentence, as it finds correct in law and fact and determines, on the basis of the entire record, should be approved.[1]
(Emphasis supplied.) My Brother Judge Cook and I disagreed as to the obligation of appellate defense counsel when faced with the record as found in United States v. Hullum, supra. Only Chief Judge Everett found some Grostefon overtones in his Hullum opinion.
The rule is, and may it always be, that where the record clearly discloses a matter that falls within the statutory complement of an appellate court, that matter should be *228brought to the attention of the court. Appellate Judges have and will disagree as to when the record rises to such a plateau.
I do not believe that this record of trial reasonably raised the question that was presented to the Court of Military Review. The dicta in the Court of Military Review’s opinion further exacerbated this matter by placing it within Grostefon. If the Court of Military Review had contended itself with merely ruling on the question presented to it, this Court would not be forced to decide a problem of much higher priority. Interestingly enough, it is decided not by the written word, but by the recorded vote affirming the Grostefon rule.
I find that the United States Navy-Marine Corps Court of Military Review was correct as to the question presented to it. I do not believe that the rationale elaborated in the balance of the opinion showed an inelastic attitude as to their obligation as a court, and I cannot believe that mere words will “chill” a counsel’s performance from according with proper practice and ethical standards.

. Article 66(c), Uniform Code of Military Justice, 10 U.S.C. § 866(c).